It is contended by plaintiff in error that the evidence authorized the finding that after the original term of rental and after the relationship of landlord and tenant at will had arisen by operation of law the tenant agreed on May 21, 1941, to vacate the premises on July 1, 1941. Even if this is true, the evidence does not show that there was a consideration for the agreement, and it would not obviate the necessity for the required two-months notice. Such an agreement, without consideration, would not have had the effect of terminating the term of the tenancy at will on July 1, 1941, and of making the tenant one at sufferance after July 1, 1941.
Rehearing denied.